The opinion of the court was delivered by
Brewer, J.:
This is a controversy about a sidewalk tax. We fail to see anything in the record which places this case *398outside the decision in Parker v. Challiss, 9 Kas., 155, and that in Challiss v. Parker, Treas., in which the opinion has just been filed, (supra, 384.) The 16th finding which contains the substance of this case simply aggregates all the points of objection to the validity of the proceedings presented in those cases. It is unnecessary therefore to enter anew into their consideration. The judgment of the district court will be affirmed.
All the Justices concurring.